Case 17-26590        Doc 54      Filed 11/20/18    Entered 11/20/18 12:54:57          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-26590
         Roberto Anderson, Sr.
         Willetta Anderson
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/05/2017.

         2) The plan was confirmed on 12/22/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 09/13/2018.

         5) The case was converted on 11/01/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 14.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $44,550.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-26590      Doc 54     Filed 11/20/18     Entered 11/20/18 12:54:57                 Desc         Page 2
                                                of 3



 Receipts:

        Total paid by or on behalf of the debtor             $3,800.00
        Less amount refunded to debtor                           $0.00

 NET RECEIPTS:                                                                                   $3,800.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $1,700.41
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                      $216.61
     Other                                                                  $5.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                               $1,922.02

 Attorney fees paid and disclosed by debtor:                  $0.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim            Claim        Principal      Int.
 Name                             Class    Scheduled      Asserted         Allowed         Paid         Paid
 BECKET & LEE LLP             Unsecured          545.00        545.73           545.73           0.00       0.00
 ECMC                         Unsecured            0.00          0.00             0.00           0.00       0.00
 ECMC                         Unsecured            0.00          0.00             0.00           0.00       0.00
 EXETER FINANCE CORP          Secured         9,661.47       9,661.47         9,661.47      1,577.60     300.38
 ILLINOIS TOLLWAY             Unsecured      33,000.00       2,591.30         2,591.30           0.00       0.00
 JEFFERSON CAPITAL SYSTEMS    Unsecured       1,503.00         817.66           817.66           0.00       0.00
 LVNV FUNDING                 Unsecured             NA       1,133.17         1,133.17           0.00       0.00
 LVNV FUNDING                 Unsecured             NA       3,728.42         3,728.42           0.00       0.00
 M&T BANK                     Secured         5,064.05           0.00             0.00           0.00       0.00
 M&T BANK                     Secured              0.00          0.00             0.00           0.00       0.00
 NICOR GAS                    Unsecured       2,200.00       1,590.58         1,590.58           0.00       0.00
 PORTFOLIO RECOVERY ASSOC     Unsecured       3,173.00       3,173.05         3,173.05           0.00       0.00
 PORTFOLIO RECOVERY ASSOC     Unsecured          257.00        632.08           632.08           0.00       0.00
 PORTFOLIO RECOVERY ASSOC     Unsecured       1,705.00       1,705.74         1,705.74           0.00       0.00
 PORTFOLIO RECOVERY ASSOC     Unsecured             NA         497.19           497.19           0.00       0.00
 PORTFOLIO RECOVERY ASSOC     Unsecured       9,861.00       9,861.62         9,861.62           0.00       0.00
 QUANTUM3 GROUP               Unsecured       1,131.00       1,131.36         1,131.36           0.00       0.00
 QUANTUM3 GROUP               Unsecured       3,559.00       3,652.73         3,652.73           0.00       0.00
 QUANTUM3 GROUP               Unsecured          257.00        300.47           300.47           0.00       0.00
 COMCAST                      Unsecured          700.00           NA               NA            0.00       0.00
 TD BANK USA NA               Unsecured          817.00        817.05           817.05           0.00       0.00
 US DEPARTMENT OF EDUCATION   Unsecured            0.00          0.00             0.00           0.00       0.00
 US DEPARTMENT OF EDUCATION   Unsecured            0.00          0.00             0.00           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-26590        Doc 54      Filed 11/20/18     Entered 11/20/18 12:54:57              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                            $9,661.47          $1,577.60            $300.38
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                           $9,661.47          $1,577.60            $300.38

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $32,178.15                $0.00            $0.00


 Disbursements:

         Expenses of Administration                             $1,922.02
         Disbursements to Creditors                             $1,877.98

 TOTAL DISBURSEMENTS :                                                                       $3,800.00


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 11/20/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
